              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 1 of 19




 1   Shamis & Gentile, P.A.
     Garrett O. Berg, Esq. (pro hac vice forthcoming)
 2   14 NE 1st Avenue, Suite 705
     Miami, Florida 33132
 3   Telephone: 305-479-2299
     gberg@shamisgentile.com
 4
     Counsel for Plaintiff and Proposed Class
 5

 6

 7

 8                      UNITED STATES DISTRICT COURT OF ARIZONA
                                    TUCSON DIVISION
 9

10   Sharyl Duboise, individually and on behalf         Case No.
     of all others similarly situated,
11                                                      CLASS ACTION
                Plaintiff,
12                                                      COMPLAINT FOR VIOLATIONS OF
     vs.                                                THE TELEPHONE CONSUMER
13                                                      PROTECTION ACT, 47 U.S.C. §§ 227,
     Nature Med Premium LLC,                            ET SEQ. (TCPA)
14   An Arizona limited liability company,
15              Defendant.                              JURY TRIAL DEMANDED
16

17

18
19

20

21

22

23

24

25

26
27

28
                                    CLASS ACTION COMPLAINT
                  Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 2 of 19




 1                                     CLASS ACTION COMPLAINT
 2
             1.       Plaintiff, Sharyl Duboise, brings this action against Defendant, Nature Med
 3
     Premium LLC, to secure redress for violations of the Telephone Consumer Protection Act
 4
     (“TCPA”), 47 U.S.C. § 227.
 5

 6                                       NATURE OF THE ACTION

 7           2.       This is a putative class action pursuant to the Telephone Consumer Protection Act,

 8   47 U.S.C. §§ 227, et seq. (the “TCPA”).
 9
             3.       Defendant is a cannabis shop and dispensary. To promote its services, Defendant
10
     engages in aggressive unsolicited marketing, harming thousands of consumers in the process.
11
             4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal
12
     conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of
13

14   the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of herself

15   and members of the Class, and any other available legal or equitable remedies.
16                                      JURISDICTION AND VENUE
17
             5.       This Court has federal question subject matter jurisdiction over this action pursuant
18
     to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
19
     §§ 227, et seq. (“TCPA”).
20

21           6.       The Court has personal jurisdiction over Defendant and venue is proper in this

22   District because Defendant directs, markets, and provides its business activities to this District,

23   and because Defendant’s unauthorized marketing scheme was directed by Defendant to consumers
24   in this District, including Plaintiff.
25
                                                   PARTIES
26
27

28                                                2
                                       CLASS ACTION COMPLAINT
                 Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 3 of 19



            7.       Plaintiff is a natural person who, at all times relevant to this action, was a resident
 1

 2   of Pima County, Arizona.

 3          8.       Defendant is an Arizona limited liability company whose principal office is located

 4   at 5390 W Ina Road, Tucson, AZ, 85743. Defendant directs, markets, and provides its business
 5
     activities throughout the United States, including throughout the state of Arizona.
 6
            9.       Unless otherwise indicated, the use of Defendant’s name in this Complaint includes
 7
     all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,
 8
     sureties, subrogees, representatives, vendors, and insurers of Defendant.
 9

10                                               THE TCPA

11          10.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)
12   using an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47
13
     U.S.C. § 227(b)(1)(A).
14
            11.      The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
15
     “equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a
16

17   random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

18          12.      In an action under the TCPA, a plaintiff must only show that the defendant “called

19   a number assigned to a cellular telephone service using an automatic dialing system or prerecorded
20   voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,
21
     755 F.3d 1265 (11th Cir. 2014).
22
            13.      The Federal Communications Commission (“FCC”) is empowered to issue rules
23
     and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of
24

25   the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

26   are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

27

28                                               3
                                      CLASS ACTION COMPLAINT
               Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 4 of 19



     costly and inconvenient. The FCC also recognized that wireless customers are charged for
 1

 2   incoming calls whether they pay in advance or after the minutes are used. Rules and Regulations

 3   Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report

 4   and Order, 18 FCC Rcd 14014 (2003).
 5
              14.   In 2012, the FCC issued an order tightening the restrictions for automated
 6
     telemarketing calls, requiring “prior express written consent” for such calls to wireless numbers.
 7
     See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
 8
     F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
 9

10            15.   To obtain express written consent for telemarketing calls, a defendant must

11   establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and
12   conspicuous disclosure’ of the consequences of providing the requested consent….and having
13
     received this information, agrees unambiguously to receive such calls at a telephone number the
14
     [plaintiff] designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of
15
     1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15,
16

17   2012).

18            16.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

19   initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,
20   or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining
21
     whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of
22
     the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
23
              17.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention
24

25   of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

26   context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

27

28                                              4
                                     CLASS ACTION COMPLAINT
              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 5 of 19



            18.      “‘Telemarketing’ occurs when the context of a call indicates that it was initiated
 1

 2   and transmitted to a person for the purpose of promoting property, goods, or services.” Golan,

 3   788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and

 4   Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at
 5
     14098 ¶ 141, 2003 WL 21517853, at *49).
 6
            19.      The FCC has explained that calls motivated in part by the intent to sell property,
 7
     goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations
 8
     Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142
 9

10   (2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

11   goods, or services during the call or in the future. Id.
12          20.      In other words, offers “that are part of an overall marketing campaign to sell
13
     property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and
14
     Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,
15
     ¶ 136 (2003).
16

17          21.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

18   that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations

19   Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring
20   express consent “for non-telemarketing and non-advertising calls”).
21
            22.      Further, the FCC has issued rulings and clarified that consumers are entitled to the
22
     same consent-based protections for text messages as they are for calls to wireless numbers. See
23
     Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined
24

25   that a text message falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A));

26   Toney v. Quality Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the

27

28                                               5
                                      CLASS ACTION COMPLAINT
              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 6 of 19



     burden of showing that it obtained Plaintiff's prior express consent before sending him the text
 1

 2   message). (emphasis added).

 3          23.     As recently held by the United States Court of Appeals for the Ninth Circuit:

 4   “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and
 5
     disturb the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not
 6
     allege any additional harm beyond the one Congress has identified.’” Van Patten v. Vertical
 7
     Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting
 8
     Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
 9

10                                     FACTUAL ALLEGATIONS

11          24.     Beginning on or about June 2019 and continuing through December 2019,
12   Defendant sent numerous telemarketing text messages to Plaintiff’s cellular telephone number
13
     ending in 6344 (the “6344 Number”):
14

15

16

17

18
19

20

21

22

23

24

25          25.     Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and
26
     within the time frame relevant to this action.
27

28                                              6
                                     CLASS ACTION COMPLAINT
                 Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 7 of 19



             26.     Defendant’s text messages constitute telemarketing because they encouraged the
 1

 2   future purchase or investment in property, goods, or services, i.e., selling Plaintiff cannabis

 3   products.

 4           27.     The information contained in the text message advertises Defendant’s various
 5
     discounts and promotions, which Defendant sends to promote its business.
 6
             28.     Plaintiff received the subject texts within this judicial district and, therefore,
 7
     Defendant’s violation of the TCPA occurred within this district. Upon information and belief,
 8
     Defendant caused other text messages to be sent to individuals residing within this judicial district.
 9

10           29.     At no point in time did Plaintiff provide Defendant with her express written consent

11   to be contacted using an ATDS.
12           30.     Plaintiff is the subscriber and sole user of the 6344 Number and is financially
13
     responsible for phone service to the 6344 Number.
14
             31.     Plaintiff has been registered with the national do-not-call registry since June 06,
15
     2019.
16

17           32.     The impersonal and generic nature of Defendant’s text message demonstrates that

18   Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No.

19   1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These
20   assertions, combined with the generic, impersonal nature of the text message advertisements and
21
     the use of a short code, support an inference that the text messages were sent using an ATDS.”)
22
     (citing Legg v. Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged
23
     facts sufficient to infer text messages were sent using ATDS; use of a short code and volume of
24

25   mass messaging alleged would be impractical without use of an ATDS); Kramer v. Autobytel, Inc.,

26   759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it "plausible" that defendants used an ATDS

27

28                                               7
                                      CLASS ACTION COMPLAINT
              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 8 of 19



     where messages were advertisements written in an impersonal manner and sent from short code);
 1

 2   Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-

 3   IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013)

 4   (observing that mass messaging would be impracticable without use of an ATDS)).
 5
            33.     The text messages originated from telephone number 855-976-0807, a number
 6
     which upon information and belief is owned and operated by Defendant.
 7
            34.     The number used by Defendant (855-976-0807) is known as a “long code,” a
 8
     standard 10-digit code that enables Defendant to send SMS text messages en masse, while
 9

10   deceiving recipients into believing that the message was personalized and sent from a telephone

11   number operated by an individual.
12          35.     Long codes work as follows: Private companies known as SMS gateway providers
13
     have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS
14
     gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS
15
     centers, which are responsible for relaying those messages to the intended mobile phone. This
16

17   allows for the transmission of a large number of SMS messages to and from a long code.

18          36.     Specifically, upon information and belief, Defendant utilized a combination of

19   hardware and software systems to send the text messages at issue in this case. The systems utilized
20   by Defendant have the capacity to store telephone numbers using a random or sequential number
21
     generator, and to dial such numbers from a list without human intervention.
22
            37.     To send the text messages, Defendant used a messaging platform (the “Platform”)
23
     that permitted Defendant to transmit thousands of automated text messages without any human
24

25   involvement.

26
27

28                                              8
                                     CLASS ACTION COMPLAINT
              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 9 of 19



            38.     The Platform has the capacity to store telephone numbers, which capacity was in
 1

 2   fact utilized by Defendant.

 3          39.     The Platform has the capacity to generate sequential numbers, which capacity was

 4   in fact utilized by Defendant.
 5
            40.     The Platform has the capacity to dial numbers in sequential order, which capacity
 6
     was in fact utilized by Defendant.
 7
            41.     The Platform has the capacity to dial numbers from a list of numbers, which
 8
     capacity was in fact utilized by Defendant.
 9

10          42.     The Platform has the capacity to dial numbers without human intervention, which

11   capacity was in fact utilized by Defendant.
12          43.     The Platform has the capacity to schedule the time and date for future transmission
13
     of text messages, which occurs without any human involvement.
14
            44.     To transmit the messages at issue, the Platform automatically executed the
15
     following steps:
16

17                   a) The Platform retrieved each telephone number from a list of numbers in the

18                       sequential order the numbers were listed;

19                   b) The Platform then generated each number in the sequential order listed and
20                       combined each number with the content of Defendant’s message to create
21
                         “packets” consisting of one telephone number and the message content;
22
                     c) Each packet was then transmitted in the sequential order listed to an SMS
23
                         aggregator, which acts an intermediary between the Platform, mobile carriers
24

25                       (e.g. AT&T), and consumers.

26
27

28                                               9
                                      CLASS ACTION COMPLAINT
              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 10 of 19



                     d) Upon receipt of each packet, the SMS aggregator transmitted each packet –
 1

 2                      automatically and with no human intervention – to the respective mobile

 3                      carrier for the telephone number, again in the sequential order listed by

 4                      Defendant. Each mobile carrier then sent the message to its customer’s mobile
 5
                        telephone.
 6
            45.     The above execution these instructions occurred seamlessly, with no human
 7
     intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands
 8
     of text messages following the above steps in minutes, if not less.
 9

10          46.     Further, the Platform “throttles” the transmission of the text messages depending

11   on feedback it receives from the mobile carrier networks. In other words, the platform controls
12   how quickly messages are transmitted depending on network congestion. The platform performs
13
     this throttling function automatically and does not allow a human to control the function.
14
            47.     The following graphic summarizes the above steps and demonstrates that the
15
     dialing of the text messages at issue was done by the Platform automatically and without any
16

17   human intervention:

18
19

20

21

22

23
            48.     Defendant’s unsolicited text messages caused Plaintiff actual harm, including
24

25   invasion of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

26   Defendant’s text messages also inconvenienced Plaintiff and caused disruption to her daily life.

27

28                                              10
                                     CLASS ACTION COMPLAINT
              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 11 of 19



             49.     Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,
 1

 2   Plaintiff estimates that she has wasted approximately 5 minutes reviewing each of Defendant’s

 3   unwanted messages. Each time, Plaintiff had to stop what she was doing to either retrieve her

 4   phone and/or look down at the phone to review the message.
 5
             50.     Furthermore, Defendant’s text messages took up memory on Plaintiff’s cellular
 6
     phone. The cumulative effect of unsolicited text messages like Defendant’s poses a real risk of
 7
     ultimately rendering the phone unusable for text messaging purposes as a result of the phone’s
 8
     memory being taken up. See https://www.consumer.ftc.gov/articles/0350-text-message-spam#text
 9

10   (finding that text message solicitations like the ones sent by Defendant present a “triple threat” of

11   identity theft, unwanted cell phone charges, and slower cell phone performance).
12           51.     Defendant’s text messages also can slow cell phone performance by taking up space
13
     on the recipient phone’s memory. See https://www.consumer.ftc.gov/articles/0350-text-message-
14
     spam#text (finding that spam text messages can slow cell phone performance by taking up phone
15
     memory space).
16

17                                        CLASS ALLEGATIONS

18           PROPOSED CLASS

19           52.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf
20   of herself and all others similarly situated.
21
             53.     Plaintiff brings this case on behalf of the Class defined as follows:
22
                     No Consent Class: All persons who from four years prior to
23                   the filing of this action (1) were sent a text message by or on
                     behalf of Defendant, (2) using an automatic telephone
24                   dialing system, (3) for the purpose of soliciting Defendant’s
25                   goods and services, and (4) for whom Defendant claims (a)
                     it did not obtain prior express written consent, or (b) it
26                   obtained prior express written consent in the same manner
                     as Defendant claims it supposedly obtained prior express
27

28                                               11
                                      CLASS ACTION COMPLAINT
             Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 12 of 19



                    written consent to call the Plaintiff.
 1

 2                  Do Not Call Registry Class: All persons in the United States
                    who from four years prior to the filing of this action (1) were
 3                  sent a text message by or on behalf of Defendant; (2) more
                    than one time within any 12-month period; (3) where the
 4                  person’s telephone number had been listed on the National
                    Do Not Call Registry for at least thirty days; (4) for the
 5
                    purpose of selling Defendant’s products and services; and
 6                  (5) for whom Defendant claims (a) it did not obtain prior
                    express written consent, or (b) it obtained prior express
 7                  written consent in the same manner as Defendant claims it
                    supposedly obtained prior express written consent to call
 8                  the Plaintiff.
 9
            54.     Defendant and its employees or agents are excluded from the Class. Plaintiff does
10
     not know the number of members in the Class but believes the Class members number in the
11
     several thousands, if not more.
12
            NUMEROSITY
13

14          55.     Upon information and belief, Defendant has placed automated calls to cellular

15   telephone numbers belonging to thousands of consumers throughout the United States without
16   their prior express consent. The members of the Class, therefore, are believed to be so numerous
17
     that joinder of all members is impracticable.
18
            56.     The exact number and identities of the members of the Class are unknown at this
19
     time and can only be ascertained through discovery. Identification of the Class members is a
20

21   matter capable of ministerial determination from Defendant’s call records.

22          COMMON QUESTIONS OF LAW AND FACT

23          57.     There are numerous questions of law and fact common to members of the Class
24   which predominate over any questions affecting only individual members of the Class. Among
25
     the questions of law and fact common to the members of the Class are:
26
                    a) Whether Defendant made non-emergency calls to Plaintiff’s and Class
27

28                                                12
                                       CLASS ACTION COMPLAINT
              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 13 of 19



                        members’ cellular telephones using an ATDS;
 1

 2                  b) Whether Defendant can meet its burden of showing that it obtained prior

 3                      express written consent to make such calls;

 4                  c) Whether Defendant’s conduct was knowing and willful;
 5
                    d) Whether Defendant is liable for damages, and the amount of such damages; and
 6
                    e) Whether Defendant should be enjoined from such conduct in the future.
 7
            58.     The common questions in this case are capable of having common answers. If
 8
     Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned
 9

10   to cellular telephone services is accurate, Plaintiff and the Class members will have identical

11   claims capable of being efficiently adjudicated and administered in this case.
12          TYPICALITY
13
            59.     Plaintiff’s claims are typical of the claims of the Class members, as they are all
14
     based on the same factual and legal theories.
15
            PROTECTING THE INTERESTS OF THE CLASS MEMBERS
16

17          60.     Plaintiff is a representative who will fully and adequately assert and protect the

18   interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

19   representative and will fairly and adequately protect the interests of the Class.
20          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
21
            61.     A class action is superior to all other available methods for the fair and efficient
22
     adjudication of this lawsuit, because individual litigation of the claims of all members of the Class
23
     is economically unfeasible and procedurally impracticable. While the aggregate damages sustained
24

25   by the Class are in the millions of dollars, the individual damages incurred by each member of the

26   Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

27

28                                              13
                                     CLASS ACTION COMPLAINT
                Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 14 of 19



     individual lawsuits. The likelihood of individual Class members prosecuting their own separate
 1

 2   claims is remote, and, even if every member of the Class could afford individual litigation, the

 3   court system would be unduly burdened by individual litigation of such cases.

 4             62.   The prosecution of separate actions by members of the Class would create a risk of
 5
     establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For
 6
     example, one court might enjoin Defendant from performing the challenged acts, whereas another
 7
     may not. Additionally, individual actions may be dispositive of the interests of the Class, although
 8
     certain class members are not parties to such actions.
 9

10                                               COUNT I
                                Violations of the TCPA, 47 U.S.C. § 227(b)
11                                (On Behalf of Plaintiff and the Class)
12             63.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth
13
     herein.
14
               64.   It is a violation of the TCPA to make “any call (other than a call made for
15
     emergency purposes or made with the prior express consent of the called party) using any
16

17   automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

18   service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

19             65.   Defendant – or third parties directed by Defendant – used equipment having the
20   capacity to dial numbers without human intervention to make non-emergency telephone calls to
21
     the cellular telephones of Plaintiff and the other members of the Class defined below.
22
               66.   These calls were made without regard to whether or not Defendant had first
23
     obtained express permission from the called party to make such calls. In fact, Defendant did not
24

25   have prior express consent to call the cell phones of Plaintiff and the other members of the putative

26   Class when its calls were made.

27

28                                               14
                                      CLASS ACTION COMPLAINT
                Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 15 of 19



               67.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an
 1

 2   automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

 3   Plaintiff and the other members of the putative Class without their prior express written consent.

 4             68.    Defendant knew that it did not have prior express consent to make these calls, and
 5
     knew or should have known that it was using equipment that at constituted an automatic telephone
 6
     dialing system. The violations were therefore willful or knowing.
 7
               69.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
 8
     Plaintiff and the other members of the putative Class were harmed and are each entitled to a
 9

10   minimum of $500.00 in damages for each violation. Plaintiff and the members of the Class are

11   also entitled to an injunction against future calls. Id.
12                                             COUNT II
                     Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
13
                                 (On Behalf of Plaintiff and the Class)
14
               70.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth
15
     herein.
16

17             71.    At all times relevant, Defendant knew or should have known that its conduct as

18   alleged herein violated the TCPA.

19             72.    Defendant knew that it did not have prior express consent to make these calls, and
20   knew or should have known that its conduct was a violation of the TCPA.
21
               73.    Because Defendant knew or should have known that Plaintiff and Class Members
22
     had not given prior express consent to receive its autodialed calls, the Court should treble the
23
     amount of statutory damages available to Plaintiff and the other members of the putative Class
24

25   pursuant to § 227(b)(3) of the TCPA.

26
27

28                                                15
                                       CLASS ACTION COMPLAINT
              Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 16 of 19



             74.     As a result of Defendant’s violations, Plaintiff and the Class Members are entitled
 1

 2   to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

 3   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

 4                                              COUNT III
                                Violation of the TCPA, 47 U.S.C. § 227
 5
                        (On Behalf of Plaintiff and the Do Not Call Registry Class)
 6
             75.     Plaintiff repeats and realleges the paragraphs 1 through 62 of this Complaint and
 7
     incorporates them by reference herein.
 8
             76.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
 9

10   person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

11   who has registered his or her telephone number on the national do-not-call registry of persons who
12   do not wish to receive telephone solicitations that is maintained by the federal government.”
13
             77.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any
14
     person or entity making telephone solicitations or telemarketing calls to wireless telephone
15
     numbers.”1
16

17           78.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

18   call for telemarketing purposes to a residential telephone subscriber unless such person or entity

19   has instituted procedures for maintaining a list of persons who request not to receive telemarketing
20   calls made by or on behalf of that person or entity.”
21
             79.     Any “person who has received more than one telephone call within any 12-month
22
     period by or on behalf of the same entity in violation of the regulations prescribed under this
23
     subsection may” may bring a private action based on a violation of said regulations, which were
24

25

26   1
      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
     Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
27   153A1.pdf

28                                                 16
                                        CLASS ACTION COMPLAINT
                Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 17 of 19



     promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
 1

 2   solicitations to which they object. 47 U.S.C. § 227(c).

 3             80.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

 4   telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry
 5
     Class members who registered their respective telephone numbers on the National Do Not Call
 6
     Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained
 7
     by the federal government.
 8
               81.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
 9

10   Registry Class received more than one telephone call in a 12-month period made by or on behalf

11   of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s
12   conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages
13
     and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for
14
     such violations of 47 C.F.R. § 64.1200.
15
               82.      To the extent Defendant’s misconduct is determined to be willful and knowing, the
16

17   Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

18   recoverable by the members of the Do Not Call Registry Class.

19                                           PRAYER FOR RELIEF
20             WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following
21
     relief:
22
                     a) An order certifying this case as a class action on behalf of the Class as defined
23
                        above, and appointing Plaintiff as the representative of the Class and Plaintiff’s
24

25                      counsel as Class Counsel;

26
27

28                                                 17
                                        CLASS ACTION COMPLAINT
     Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 18 of 19



       b) An award of actual and statutory damages for Plaintiff and each member of the
 1

 2         Class;

 3     c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,

 4         Plaintiff seeks for herself and each member of the Class $500.00 in statutory
 5
           damages for each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B);
 6
       d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,
 7
           et seq., Plaintiff seeks for herself and each member of the Class treble damages, as
 8
           provided by statute, up to $1,500.00 for each and every violation pursuant to 47
 9

10         U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

11     e) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
12     f) A declaratory judgment that Defendant’s telephone calling equipment constitutes
13
           an automatic telephone dialing system under the TCPA;
14
       g) An injunction requiring Defendant to cease all unsolicited text messaging activity,
15
           and to otherwise protect the interests of the Class;
16

17     h) An injunction prohibiting Defendant from using, or contracting the use of, an

18         automatic telephone dialing system without obtaining, recipient’s consent to

19         receive calls made with such equipment;
20     i) An award of reasonable attorneys’ fees and costs pursuant to, inter alia, Arizona
21
           Code of Civil Procedure; and
22
       j) Such further and other relief as the Court deems necessary.
23
                                    JURY DEMAND
24

25   Plaintiff hereby demand a trial by jury.

26
27

28                                     18
                            CLASS ACTION COMPLAINT
             Case 4:20-cv-00176-RCC Document 1 Filed 04/23/20 Page 19 of 19




 1   Dated: April 23, 2020

 2

 3                 Respectfully submitted,

 4                                           SHAMIS & GENTILE, PA

 5                                           By: _/s/ Garrett O. Berg_ ___
                                             SHAMIS & GENTILE, P.A.
 6                                           Garrett O. Berg, Esq. (FL Bar No. 1000427)
                                             gberg@shamisgentile.com
 7                                           14 NE 1st Avenue, Suite 705
                                             Miami, FL 33132
 8                                           Telephone: 305-479-2299
 9
                                             Counsel for Plaintiff and the Proposed Class
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                            19
                                   CLASS ACTION COMPLAINT
